Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request for continuation of Application 17325288, now US Patent No. 11291099. For a continuation to be applied as per the MPEP, the application discloses and claims only subject matter disclosed in prior Applications No. 16196090, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or divisional. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Applicant's submission filed on 03/28/2022 has been entered.
Claims 1-9 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 of US Patent 11291099. 


Instant Application NO. 17706578
Patent NO. 111291099
1. An entertainment controller method, including: configuring a controller with a controller network interface coupled to a network, with a first relative ornament location information of a first ornamental device in a programming interface displayable on a mobile phone, where the first ornamental device has a first processor coupled to a first speaker, a first microphone, and a first network controller; configuring the controller with a second relative ornamental location information of a second ornamental device in the programming interface, where the second ornamental device has a second processor coupled to a second speaker, a second microphone, and a second network controller; assigning performance characteristics in the interface to the first ornamental device and second ornamental device; and participating in a performance associated in response to the performance characteristics with the first ornamental device and a second ornamental device, wherein the first ornamental device has a removable housing.
1.   An entertainment controller method, including: configuring a controller with a controller network interface coupled to a network, with a first relative ornament location information of a first ornamental device in a programming interface displayable on a mobile phone, where the first ornamental device has a first processor coupled to a first speaker, a first microphone, and a first network controller; configuring the controller with a second relative ornamental location information of a second ornamental device in the programming interface, where the second ornamental device has a second processor coupled to a second speaker, a second microphone, and a second network controller; identifying content suppliers to the controller in the programming interface; assigning performance characteristics in the interface to the first ornamental device and second ornamental device; and participating in a performance associated in response to the performance characteristics with the first ornamental device and a second ornamental device.


Regarding Instant independent claim 1 and claim 1 of the Parent.

     Patented claim 1 encompasses all the teachings of the respective instant claim except for citing wherein said first ornamental device has a removable housing. Although the instant claims at issue are not identical to claim 1 of the Patent, they are not patentably distinct from each other, as one skill in the art may envisioned a case where said first ornamental device has said removable housing, according to design incentives or the like. Thereby claim 1 is rejected under the provisions of the nonstatutory obviousness-type double patenting rejection.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan et al. (US 20040160199, A1), in view of Gabai et al. (WO 9960358, A1). 

     Regarding claim 1, Morgan teaches an entertainment controller method (an entertainment system of at least the Abstract and Figs. 10 and 15-16 comprises an entertainment controller method for controlling at least animated lightings disposed as noted further in para. 0030-0031 on buildings or cars, the network lighting units represent in a case understoodly ornamental devices which performances are configured and programmed rom a wireless central controller), 
including: configuring a controller with a controller network interface coupled to a network, with a first relative ornament location information of a first ornamental device in a programming interface displayable on a mobile device (Figs. 10, 15-19 teaches the configuring of controllers 1702/26 with a controller network interface of at least Fig. 11 coupled to a network, with a first relative ornament location address information of a first ornamental device identified by their address identifier in a programming interface displayable on a mobile device of Figs. 38-39), 
where the first ornamental device has a first processor coupled to a first network controller (each lighting unit 100 of further Fig. 3 indicative of said first ornamental device and second plurality of units 100 has a first processor coupled to a first network controller);
configuring the controller with a second relative ornamental location information of a second ornamental device in the programming interface (Figs. 10, 15-19 further teaches the configuring of said controller with a second relative ornamental address location information of a second ornamental device 100 in the programming interface), 
where the second ornamental device has a second processor coupled to a second network controller (Fig. 3); 
assigning performance characteristics in the interface to the first ornamental device and second ornamental device (assigning further in para. 0174, 0225 and Figs. 10, S1008, Fig. 15, S1504, S1510, performance instructions, steps indicative of said performance characteristics in at least the interface of further Fig. 17 and para. 0256 to the first ornamental device 100 and second ornamental device 100); 

and participating in a performance associated in response to the performance characteristics with the first ornamental device and a second ornamental device, wherein the first ornamental device has a removable housing (the user may view in S1512 of Fig. 15, and S5310 of Fig. 53 the participating in a performance associated in response to the performance characteristics of further para. 0174-0175 with the first ornamental device 100 and a second ornamental device 100, wherein said lighting unit or said first ornamental device has a removable housing).
    However, Morgan is silent regarding configuring said controller coupled in said programming interface displayable specifically on a mobile phone, where said first ornamental device has said first processor coupled to a first speaker, a first microphone, and a first network controller; and where said second ornamental device has said second processor coupled to a second speaker, a second microphone, and said second network controller.
   Gabai teaches in the Abstract and Figs. 2 an entertainment system comprising at least a couple computer controlled toys 130 which understoodly in the art may serve as ornamental devices, each of said toys 130 include a controller coupled wirelessly to a central controller further coupled in a programming interface displayable specifically on a mobile device 100 which receives further in Fig. 3 relative location data of the toys via transmitted signals to antenna 240, each first toy or ornamental device 122 has a first processor coupled to a first speaker 151, a first microphone 141, and a first network controller and a second toy device 124 indicative further of the ornamental device has a second processor coupled to a second speaker, a second microphone, and said second network controller, the central controller of at least computer 100 of at least Figs. 2B, 6 controls and programs the toys to perform certain actions based on implied configured performance characteristics of the toys. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morgan in view of Gabai  to include wherein said controller coupled in said programming interface displayable specifically on a mobile phone, where said first ornamental device has said first processor coupled to a first speaker, a first microphone, and a first network controller; and where said second ornamental device has said second processor coupled to a second speaker, a second microphone, and said second network controller, as discussed above, as Morgan in view of Gabai are in the same field of endeavor of configuring and programming an entertainment system to perform functions based on designed or instructed performance instructions or characteristics wirelessly from a remote location based on at least further obtained radio signals data from the entertainment devices, one skill in the art would appreciate (emphasis added) that any of the entertainment devices of Morgan in view of Gabai such as the toys controlled devices and/or the entertaining lighting units of Morgan may be  construed in the art as obviously ornamental units or devices, Gabai further complements Morgan in the sense the wirelessly controlled devices of Gabai further comprises each a processor coupled to a speaker, a microphone and a network controller and each of said device displayable on the remote computer 100 which in the art may include the functions of obviously a mobile terminal or mobile phone, said devices of Gabai including said processor coupled to the speaker, the microphone and the network controller further supplements said devices to receive at least user inputs and output data to said user via at least by wireless means further increasing a convenience of using or owning of said devices which further may function as obviously ornamental devices, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

      Regarding claim 3 (according to claim 1), Morgan further teaches wherein includes communication with at least a first ornamental device via a wireless connection (para. 0014 and 0023 further teaches ornamental lighting units communicating via at least a wireless connection).

    Regarding claim 4 (according to claim 3), Morgan further teaches wherein the wireless connection is a wireless internet connection (the network communication of the ornamental lighting units of para. 0014 and 0023 understoodly comprising a wireless internet connection).

    Regarding claim 5 (according to claim 4), Morgan further teaches wherein the wireless connection is a Bluetooth connection (the network communication of the ornamental lighting units of para. 0014 and 0023 further understoodly comprise in a case an obvious connection is a Bluetooth connection).

    Regarding claim 6 (according to claim 1), Morgan further teaches wherein the first ornament device has a plurality of LEDs that provide a performance when the first ornament device is in communication with the entertainment controller (the network connected ornamental lighting units of further para. 0014 and 0023 further comprises a plurality of LEDs that provide a performance when the first ornament device is in communication with the central entertainment controller).

    Regarding claim 8 (according to claim 1), Morgan further teaches wherein the first ornament device communicates with a second ornament dev ice wirelessly (disposed lighting unit of further para. 0180 may communicate with a second lighting device wirelessly).

Claim(s) 2 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan in view of Gabai, and further in view of Russell et al. (GB 2135536, A1). 

       Regarding claim 2 (according to claim 1), Morgan in view of Gabai are silent regarding where the removable housing is in the shape of a round holiday ornament.
       Russell teaches in at least Fig. 22 a substantially round holiday ornament including a removable housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morgan in view of Gabai, and further in view of Russell to include wherein said removable housing is in the shape of a round holiday ornament, as discussed above, as Morgan in view of Gabai, and further in view of Russell are in the same field of endeavor of configuring and programming an entertainment system to perform functions such as controlling lighting system performances based on designed or instructed performance instructions or characteristics, Russell further complements Morgan in view of Gabai in the sense of design choice where the ornament device controlling at least lighting units performance characteristics with a removable housing in the shape of a round holiday ornament as a matter further appreciated in the art as a design choice, which maybe further realized, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

Claim(s) 7, and 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan in view of Gabai, and further in view of Furner et al. (US 7699603, A1). 

       Regarding claim 7 (according to claim 1), Morgan in view of Gabai are silent regarding the first ornament device has a LCD display responsive to reception of audio from the microphone.
    Furner teaches in at least Figs. 46 and lines 17-67 of Col. 28 an entertainment and ornamental candle device with a display means, speaker 730, and a processor coupled to audio detecting sensors in the form of microphones functionally linked to other combinations of electrical components which when detecting or responsive to detected audio activates the display of light data on the display means which display may obviously comprise of said LCD display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morgan in view of Gabai, and further in view of Furner to include wherein said ornament device has a LCD display responsive to reception of audio from the microphone, as discussed above, as Morgan in view of Gabai, and further in view of Furner are in the same field of endeavor of configuring and programming an entertainment system to perform functions such as controlling lighting system performances based on designed or instructed performance instructions or characteristics, Furner further complements Morgan in view of Gabai in the sense that played lighting and sound performance content is activated on the display means of Furner in association with detected or received audio data from the microphone; as the above claimed LCD as appeared would have been further obvious to one having ordinary skill in the art, since it has been held that a mere reversal of the essential working parts of a device, and/or the selection of a known material such as said LCD on the basis of its suitability for the intended use would have been within the general skill of a worker in the art to activate said LCD based on reception of data from said microphone, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

       Regarding claim 9 (according to claim 1), Morgan in view of Gabai are silent regarding the first ornament device plays a performance in response to audio received by the microphone.
    Furner further teaches in at least Figs. 46 and lines 17-67 of Col. 28 the entertainment and ornamental candle device with a display means, speaker 730, and a processor coupled to audio detecting sensors in the form of microphones which when detecting or responsive to detected audio activates the display of light data on the display means or the playing of sounds as said played performance in response to audio received by the microphone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Morgan in view of Gabai, and further in view of Furner to include wherein said first ornament device plays a performance in response to audio received by the microphone, as discussed above, as Morgan in view of Gabai, and further in view of Furner are in the same field of endeavor of configuring and programming an entertainment system to perform functions such as controlling lighting system performances based on designed or instructed performance instructions or characteristics, Furner further complements Morgan in view of Gabai in the sense that played lighting and sound performance content is activated on the display means of Furner in association with detected or received audio data from the microphone whereby conveniently playing data for the user, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.



Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/9/2022